PER CURIAM.
The instant case is reversed and remanded for the JCC to make the award of PTD supplemental benefits payable from the claimant’s 65th birthday, May 31, 2000, rather than from the effective date of the PTD award, April 12, 2000. See Wilkins v. Broward County School Bd., 754 So.2d 50, 52 (Fla. 1st DCA 2000). The JCC’s order is affirmed in all other respects.
*416Affirmed in part, reversed in part, and remanded for further proceedings consistent with this opinion.
ERVIN, KAHN and POLSTON, JJ„ concur.